United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3578
                       ___________________________

                                  Deverick Scott

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

           Ray Hobbs, Director, Arkansas Department of Correction

                            lllllllllllllllllllll Defendant

Danny Burl, Warden, East Arkansas Regional Unit, ADC; Dexter Payne, Assistant
 Warden, East Arkansas Regional Unit, ADC; Todd Ball, Assistant Warden, East
 Arkansas Regional Unit, ADC; Tyrone Washington, Lieutenant, East Arkansas
 Regional Unit, ADC; Roosevelt Barden, Officer, East Arkansas Regional Unit,
 ADC; Janice Bogan-Hall, Officer, East Arkansas Regional Unit, ADC; Tiffany
 Sparkman, Officer, East Arkansas Regional Unit, ADC; Zonnie Burnell, Nurse,
East Arkansas Regional Unit, ADC; Stormi Sherman, Nurse; Geraldine Campbell,
 Nurse, East Arkansas Regional Unit; Charlotte Gardner, Grievance Officer, East
    Arkansas Regional Unit; Corizon, Inc.; Wendy Kelley, Assistant Director,
 Arkansas Department of Correction; Debra Horton, Medical Grievance Officer,
                         East Arkansas Regional Unit

                     lllllllllllllllllllll Defendants - Appellees

                      Arkansas Department of Correction

                            lllllllllllllllllllll Defendant
                                    ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                   ____________

                              Submitted: May 30, 2016
                                Filed: June 9, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Arkansas inmate Deverick Scott brought a 42 U.S.C. § 1983 action against East
Arkansas Regional Unit officials and staff, and other parties, based on an altercation
with Lieutenant Tyrone Washington, and the medical care that Scott received
thereafter. The district court1 dismissed some parties, granted summary judgment for
others, held a bench trial as to the remaining defendants, and entered final judgment.
Scott appeals, raising arguments both as to the grant of summary judgment and the
bench trial. We affirm.

       As to the grant of summary judgment, upon careful de novo review, see
Chambers v. Pennycook, 641 F.3d 898, 904 (8th Cir. 2011), we agree with the district
court that Scott’s failure-to-supervise claims failed. See Parrish v. Ball, 594 F.3d
993, 1001-02 (8th Cir. 2010) (discussing supervisor liability); Lenz v. Wade, 490
F.3d 991, 995-96 (8th Cir. 2007) (single incident usually provides insufficient basis
upon which to assign supervisor liability). We also agree that none of the medical
defendants exhibited deliberate indifference to Scott’s serious medical needs. See
Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997) (discussing deliberate


      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-
indifference). We conclude, therefore, that the grant of summary judgment was
proper. As to Scott’s arguments directed at the bench trial, we cannot conduct
meaningful review because he failed to provide a trial transcript. See Fed. R. App.
P. 10(b); Kelly v. Omaha Housing Authority, 721 F.3d 560, 562 (8th Cir. 2013), cert.
denied, 134 S. Ct. 1010 (2014).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-